DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, “said brush head including bristles” appears to be a double recitation of the immediately preceding language, “a brush head including bristles.” 
In claim 6, line 2, “said swab portion” has no antecedent basis in the claims. For purposes of expediting examination, this term will be interpreted as --said swab head--. 
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody (US 2013/0263874).
With respect to claim 1, Moody discloses a cosmetic tool, comprising: 
 10a. a brush head including bristles, said brush head including bristles, said bristles extending outwardly and away from said brush head (Moody, paragraph [0018]);  
b. a swab head (Moody, paragraph [0013]); and 
 c. a shaft, said brush head being at a distal end of said shaft, said swab head being at an opposite distal end of said shaft as indicated below in the image taken from Fig. 1 of Moody:
[AltContent: textbox (swab head)][AltContent: ][AltContent: textbox (brush head with bristles)][AltContent: ]
    PNG
    media_image1.png
    247
    736
    media_image1.png
    Greyscale



	With respect to claim 2, Moody discloses that the brush head is tapered (as shown above). 
	With respect to claim 3, Moody discloses that the brush head is tapered (as shown above). 
	With respect to claim 4, Moody discloses that the bristles are parallel to each other (as shown above). 
	With respect to claim 5, Moody discloses that said bristles are evenly spaced apart on said brush head (as shown above). 
	With respect to claim 6, in the cosmetic tool disclosed by Moody, the brush head inherently has a brush width and said shaft inherently has a shaft width and said swab portion inherently has a swab width. 
 	With respect to claim 7, said swab width is greater than said shaft width (as shown in the above Figure). 


Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith (US 2017/0325576).
With respect to claim 1, Griffith discloses a cosmetic tool, comprising: 
 10a. a brush head 130 including bristles, said brush head including bristles, said bristles extending outwardly and away from said brush head (as shown in Fig. 1 of Griffith);  
b. a swab head 120 (Griffith, paragraph [0022]; Fig. 1); and 
 c. a shaft 110, said brush head 130 being at a distal end of said shaft 110, said swab head 120 being at an opposite distal end of said shaft 110 as shown in Fig. 1 of Griffith.
	With respect to claim 6, in the cosmetic tool disclosed by Griffith, the brush head 130 inherently has a brush width and said shaft 110 inherently has a shaft width and said swab portion 120 inherently has a swab width (as shown in Fig. 1 of Griffith). 
	With respect to claim 8, Griffith discloses that said brush width is greater than said shaft width and said swab width (as shown in Fig. 1 of Griffith). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 205233806 is cited to show another example of a cosmetic tool with a brush head on one end and a swab head on another end of a shaft. Lim teaches a cosmetic tool with a brush head 102A at one end of a shaft and a swab head 102B at another end of the shaft. Ferone et al. disclose a double-ended cosmetic tool in which the applicator ends may include foam or cloth pads or sponges, foam tipped or flocked applicators which may be affixed to a rod, brushes, plastic tips, and the like. Dumler et al. teach a double-ended cosmetic tool with applicators at opposite ends. Dumler et al. further teach that the applicators may be a tapered brush or a foam molding. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 19, 2021